Citation Nr: 1430518	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  06-21 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than10 percent for sinusitis with cluster headaches.

2.  Entitlement to service connection for a neck or cervical spine disorder.

3.  Entitlement to service connection for sleeping problems, including on account of obstructive sleep apnea.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an eye disorder (defective vision), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

As support of his claims, he testified at a hearing at the RO in February 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The Veteran also previously had testified at another hearing at the RO in May 2009, however, instead before a local Decision Review Officer (DRO).  Transcripts of both hearings are in the claims file, so of record.

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for an eye disorder (defective vision).  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it, along with the other three claims, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In an unappealed February 1993 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for an eye disability, as no eye disability had been diagnosed at that time.

2.  In an unappealed rating decision in December 2003, the RO determined that the Veteran had not submitted new and material evidence to reopen this claim.

2.  Since that December 2003 decision, however, additional medical and other evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision considering and denying the Veteran's petition to reopen this claim of entitlement to service connection for an eye disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening this claim, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  This is because the Board is reopening this claim, regardless.  Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of the claim is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, where the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an unappealed February 1993 decision, the RO initially denied entitlement to service connection for an eye disability.  The RO confirmed and continued the denial of that earlier claim in December 2003, on the premise there was not the required new and material evidence to reopen the claim and warrant further consideration of it on its underlying merits.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for an eye disability in February 1993 was that the Veteran's then current symptoms were attributed to the same problem that had caused his headaches - as opposed to an actual eye disability apart from that.  In other words, he had failed to show he had the claimed disability.  The subsequent December 2003 decision confirming and continuing the denial of this claim determined that new and material evidence had not been submitted to reopen this claim.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).


Evidence received since that December 2003 denial of this claim, in particular, VA and private treatment records, show the Veteran's headaches have been associated with his service-connected sinusitis, and that he has diagnoses of cataracts and amaurosis fugax.  Accordingly, the Board finds that new and material evidence has been received because he has established he has an eye disability.  His claim therefore must be reopened.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


ORDER

Since there is the required new and material evidence, the petition to reopen the claim of entitlement to service connection for an eye disability, including on the basis that it is secondary to service-connected sinusitis with cluster headaches, is granted.



REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, these claims, including the reopened claim for an eye disability, it is necessary to ensure these claims are fully developed and receive all due consideration.

The Veteran should be scheduled for VA compensation examinations for his claims for service connection for a neck or cervical spine condition, sleeping problems, and an eye disability.  He has reported injuring his neck during his service, so a medical nexus opinion is needed concerning the etiology of any current neck disability.  Further, his service treatment records (STRs) confirm complaints of sleep problems and eye pain in service, therefore opinions additionally are needed concerning whether his current sleep and eye problems are related to his service.  His private and VA treatment records also have at times associated his sleep problems and eye disability with his service-connected sinusitis with cluster headaches, therefore, an opinion is needed regarding that theory of entitlement, as well.

With regards to the claim for a rating higher than10 percent for the sinusitis with cluster headaches, during his February 2014 hearing the Veteran reported receiving treatment from a Dr. Felicia Sellers.  These treatment records have not been associated with the claims file, so they should be obtained.  Additionally, while the Veteran's last VA compensation examination for his sinusitis was in October 2012, as the case is already being remanded, a new examination should be conducted to determine the current severity of his sinusitis.

Moreover, as the most recent treatment records in the file are from May 2011, all relevant current treatment records should also be obtained and considered.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's treatment records from the VA Medical Center in Tuskegee, Alabama, dated since May 2011; from the VA Medical Center in Birmingham, Alabama, dated since February 2011; from Neurology Consultants of Montgomery, P.C., dated since November 2008; from the University of Alabama at Birmingham School of Medicine, dated since May 2004; from Extended Arm Physicians, Inc., dated since July 2003; from Dr. G. Perrin Underwood, dated since February 2002; from Jackson Hospital, dated since December 2002;and complete records from Dr. Felicia Sellers; as well as any other records that the Veteran identifies.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  After the aforementioned development has been completed, schedule a VA compensation examination to reassess the severity of the Veteran's sinusitis with cluster headaches.  All indicated tests and studies should be performed, and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand.

3.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's claimed neck condition, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any identified neck condition initially manifested during his active military service from July 1971 to July 1991, even if not complained about, diagnosed, or treated during his service, or within one year of his separation from service, so by July 1992.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Also schedule a VA compensation examination(s) for a medical nexus opinion concerning the etiology of any identified sleeping problems, to include sleep apnea, as well as any identified eye disability, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) any identified sleep disorder and/or eye disability initially manifested during his military service from July 1971 to July 1991, or is otherwise related or attributable to his service.  The examiner(s) must specifically comment on the Veteran's complaints of sleep difficulties and eye pain during service as noted in his service treatment records.


The examiner(s) is/are also asked to address whether the Veteran's service-connected sinusitis with cluster headaches, even if not causing, is alternately aggravating any identified sleep disorder and/or eye disability.

Two opinions are required for secondary service connection claims:
   
1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


